Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III Species A in the reply filed on  01/05/2022 is acknowledged.  The traversal is on the ground(s) that the claims lack unity of invention.  This is not found persuasive both by the analysis in the original restriction and is supported by the Written Opinion of the International Searching Authority dated September 4 2017 which found a Lack of Unity and the amended claims have not overcome this finding.
The applicant argued that there was no unity of invention since the search report did not find a lack of unity.  However, the Written Opinion of the International Searching Authority dated September 4 2017 found a Lack of Unity.  The examiner agrees with the finding of the International Searching Authority in the Lack of Unity finding expressed in the restriction requirement dated Nov, 10, 2021.
The examiner maintains that the claims lack unity since the different inventions are found in the alternative inventions expressed in Claim 1 as the limitations labeled a.), b.) and c.) (Groups I, II and III); and expressed in claim 10 as the limitations claiming multiple species labeled a.) and b.) (Species A and B).  This is evidenced as follows:
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Group I, claims drawn to the embodiment of the method identified as limitation “a.)” in claim 1.
Group II, claims drawn to the embodiment of the method identified as limitation “b.)” in claim 1.
Group III, claims drawn to the embodiment of the method identified as limitation “c.)” in claim 1.

Further, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – Claim 10 limitation designated as “a.”
Species B – Claim 10 limitation designated as “b.” 
Although Claim 10 includes claim 1, the limitations a.)”, “b.)” and “c.) expressed in the alternative create three versions of claim 10 for examination.
Claim 15 combines elements from Claims 1 and 10.  However the claim when examined can be broken into distinct multiple claims depending which alternative is 
The dependent claims are identified as to whether they address any single restricted invention or if they are generic and can be applied to all of the identified inventions.  
This leads to the table:
Claim sets
Group I
Group II
Group III
Species A
Claims 1a, 2, 6-9,10a, 11-14 and
Claim 15 depending upon:
claim 10a and 1a, 2, 6-9
Claims 1b, 2-4, 6-9, 10a, 11-14 and
Claim 15 depending upon:
claim 10a and 2-4, 5-9
Claims 1c, 2, 5-9, 10a, 11-14 and
Claim 15 depending upon:
claim 10a and 2, 5-9
Species B
Claims 1a, 2, 6-9,10b, 11-14 and
Claim 15 depending upon:
claim 10b and 2, 6-9
Claims 1b, 2-4, 6-9, 10b, 11-14 and
Claim 15 depending upon:
claim 10b and 2, 5-9
Claims 1c, 2, 5-9, 10b, 11-14 and
Claim 15 depending upon:
claim 10b and 2, 5-9


The applicant argues that there is no search burden since the claims all appear to have an overlapping search area.  The examiner respectfully disagrees, since the inventions are patently distinct and not obvious variants of each other, prior art can be found that can reject any particular Group or Species, yet not teach the other Group or Species.
For example, in claim 1, the limitations a.) and c.) differ in that the measurement is either a reflection measurement using a configuration that requires a reflecting surface that allows the microwaves to travel through the pipe and be reflected back along the same path to the microwave transmitter/receiver probe.  In contrast the configuration for the two microwave probe system the microwave path is only traversed once between the probes, and there is no requirement that the microwave propagation be maintained in a form that can be reflected back to the source.  This allows the path 
Thus, the requirement is still deemed proper and is therefore made FINAL.
The applicant has selected the following claims or portion of claims to be examined:
Claims 1c, 2, 5-9, 10a, 11-14 and Claim 15 depending upon: claim 1c, claim 10a and independently multiply dependent upon claims 2 and 5-9.
Claims 3, 4 and 12 are withdrawn (claim 12 only further limits the details of the withdrawn limitation 10 b.))
Claim 1 limitations 1a and 1b are not examined
Claim 10 limitation 10b is not examined
Note that the combination of elements in claims 1 and 10 with the election of the restriction need to be amended.  There are several options such as:
delete the withdrawn matter of claim 1 by eliminating the non-elected element a.) and element b.), and claim 10 eliminating the non-elected element b.).  In this case if the non-elected elements are to be maintained rather than just deleted, new claims which contain the generic part of claims 1 and 10 along with the withdrawn elements of these claims can be added as Withdrawn claims.
rewrite claim 1 and 10 such that the list of elements are combined only using the conjunctive “and” instead of “and/or” which would make the claims only comprise the combined inventions instead of the discrete alternatives as currently claimed.  

For the purpose of compact prosecution, the claims are examined as though the claims 1 and 10 had been edited using option A.

Claim Objections
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims are allowed.  Generally, the presence or absence of such reference characters does not affect the scope of a claim.  In claim 1 however the microwave probe (100) is shown in different configurations in figures 1A-D, 3 and 6.  Thus the notations do not in any manner add clarity to the claims.  Thus all notations in parentheses need to be removed from the claims.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wee et al., US 2015/0316402 (hereinafter Wee), and further in view of Bakke,WO00/46545 and also Johnson et al., US 9,310,321 (hereinafter Johnson).
Claim 1 (Original):
Examiner’s Note: The applicant responded to the Unity of Invention restriction with traverse.  Thus the claims were not amended to reflect the selected invention.  For claim 1 the limitations labeled a.) and b.) were non-elected, and since they are in the same claim as the elected limitation c.) they are being withdrawn by deletion.  This leaves the generic limitations and limitation c.) as the part of claim 1 being examined.
method for detecting deposits ([0047]) in a pipe system (Fig. 2 item 10) of an apparatus that is flowed through by a fluid,
wherein at least one microwave probe (100) is introduced into the pipe system wherein microwaves are coupled into the pipe system (10) by way of at least one microwave probe (100), wherein the microwaves coupled into the pipe system (10) propagate in the pipe system (10) in the same way as in a hollow conductor.  Wee teaches a system with multiple probes propagating microwave radiation within a pipe system (Fig. 2, and the transmitting probe 24 and the transmitting probes 23 and 25, FIG. 6 where the microwave radiation is introduced through a slot in the wall [0062]).

Wee is silent concerning “one microwave probe (100) is introduced into the pipe system (10) in such a way that the fluid flows against a window (102) of the microwave probe (100) that is transparent to microwave radiation, and wherein microwaves are coupled into the pipe system (10) by way of at least one microwave probe (100) through the window (102) which is transparent to microwave radiation”.
Bakke teaches a system where the microwave probes use a transparent window 4 through which the microwaves are transmitted and received (page 4 lines 11-19 and page 6 lines 19-24, Fig. 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the transparent window as the microwave window for the antennas of Wee with the benefit that the smooth windows would not affect any product flow in the pipe being monitored.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wee and Bakke to obtain the invention:
wherein at least one microwave probe (100) is introduced into the pipe system (10) in such a way that the fluid flows against a window (102) of the microwave probe (100) that is transparent to microwave radiation, and wherein microwaves are coupled into the pipe system (10) by way of at least one microwave probe (100) through the window (102) which is transparent to microwave radiation, wherein the microwaves coupled into the pipe system (10) propagate in the pipe system (10) in the same way as in a hollow conductor, wherein

The combined art of Wee and Bakke further teach, wherein,
c.) at least two microwave probes (100) are introduced into the pipe system at a distance from one another and a transmission measurement between two microwave probes (100) is carried out, the arrangement of the two microwave probes (100) defining a pipe system segment (the measurement of Wee [0060]), cut-off frequencies of the pipe system segment being determined (Wee step 1 [0060]), wherein for determining the cut-off frequencies of the microwaves coupled into the pipe system (10), the frequency of the microwaves is varied in a preset region and for each frequency the intensity of the reflected microwave radiation is determined, and a comparison with a reference or a previous measurement being used to deduce a constriction in the pipe system segment (where the cutoff frequency is determined over time step 2, 4, 5 [0060]),
Wee and Bakke are silent concerning “wherein cut-off frequencies indicating constrictions are detected and the free cross-section at the constriction being determined from this constriction indicating cut-off frequency wherein the detection of a constriction is used to deduce the presence of deposits”.
Johnson teaches that the cutoff frequency is an inverse function of the radius of a bore (col 14, line 21 and equation A.18).  Thus as the cutoff frequency gets larger it indicates that the bore radius is reduced.
Thus Johnson provides the basis for the determination of thickness of the deposits affecting the inner diameter of the pipe by Wee [0060].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, the teaching of Johnson combined with the determination of the diameter of the bore using microwave analysis of Wee and Bakke would produce predictable results.
This method for improving the detection of deposits was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Johnson.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wee, Bakke and Johnson to obtain the invention:
 wherein cut-off frequencies indicating constrictions are detected and the free cross-section at the constriction being determined from this constriction indicating cut-off frequency, wherein the detection of a constriction is used to deduce the presence of deposits.
Claim 2 (Original):
The combined art of Wee, Bakke and Johnson in claim 1 make obvious the method according to claim 1, wherein the pipe system (10) comprises at least one region of changed cross-section, a branch and/or a curve.  Wee teaches that the pipe can have a constriction/narrow-passage 11 FIG. 2.
Claim 3. (Withdrawn) 
Claim 4. (Withdrawn) 
Claim 5 (Previously Presented):
The combined art of Wee, Bakke and Johnson in claim 1 make obvious the method according to claim 1, wherein, in the case of the transmission measurement according to variant c ), the amplitude is additionally measured, a change in the amplitude indicating a narrowing.  Johnson teaches that the amplitude , the cutoff frequency and bore radius are related (Eqn. A.26) allowing a person of ordinary skill in the art to determine the change in bore radius as a function of amplitude change and cutoff frequency.
Claim 6 (Previously Presented):
The combined art of Wee, Bakke and Johnson in claim 1 make obvious the method according to claim 1, the measurements being carried out continuously during the operation of the apparatus and a change over time in the measured parameters being determined, wherein the operating conditions of the apparatus are varied, a speeding up of the change over time being taken to mean unfavorable operating conditions and a slowing down of the change over time being taken to mean favorable operating conditions.  Wee teaches that the determination of the thickness of deposits on the pipe are measured over time, e.g. step 2, [0060].  Thus the times where the deposits are unchanged and the times where the deposits have increased would be the natural result of the analysis.
Claim 7 (Previously Presented):
The combined art of Wee, Bakke and Johnson in claim 1 make obvious the method according to claim 1, wherein reference values for the pipe system (10) of the apparatus are determined on a model, the reference values are scaled up to the size of the apparatus and, when carrying out a measurement, the measurement results are compared with the reference values wherein the model is a computer model or a reduced scale model of the pipe system (10).  Wee teaches the continued monitoring over time for determining the deposits [0060] and Johnson teaches the to perform the analysis by cutoff frequency and amplitude (col 14 line 21 – col 15 line 13).
Claim 8 (Previously Presented):
The combined art of Wee, Bakke and Johnson in claim 1 make obvious the method according to claim 1, wherein a shielding is arranged at connecting points of the pipe system (10).  Wee teaches that coaxial cable which is an inherently shielded cable is used to transmit and receive the microwave signals [0046].
Claim 9 (Previously Presented):
The combined art of Wee, Bakke and Johnson in claim 1 make obvious the method according to claim 1, wherein the pipe system (10) has a curved section, wherein the at least one microwave probe (100) is introduced into the pipe system (10) at the curved section.  Wee and Bakke teach that the microwave signals are introduced and received at the wall of a pipe which is a curved section.

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wee, and further in view of Bakke , Johnson and also Sappok et al., US 2015/0123688 (hereinafter Sappok).
Claim 10 (Currently Amended):
Examiner’s Note: The applicant responded to the Unity of Invention restriction with traverse.  Thus the claims were not amended to reflect the selected invention.  For claim 10 the limitations labeled b.) were non-elected, and since they are in the same claim as the elected limitation a.) they are being withdrawn by deletion.  This leaves the generic limitations and limitation a.) as the part of claim 1 being examined.
The combined art of Wee, Bakke and Johnson in claim 1 make obvious a microwave probe (100) for coupling microwaves into a pipe system (10) of an apparatus, wherein the microwaves coupled into the pipe system (10) propagate in the pipe system (10) in the same way as in a hollow conductor, comprising:
a microwave antenna (120) (the transmitter 24, receivers 23 and 25 Wee Fig. 1),
a window (102) of a material that is transparent to microwave radiation (Bakke in combination with Wee teaches using the microwave window 4 FIG. 4),
a coaxial cable (124) that is connected to the microwave antenna (120) and
a sleeve (110) (Wee teaches using an isolating material around the coaxial cable connecting the microwave transmitter and receivers to the pipe [0054], and Bakke teaches that they are attached to the window material 4 FIG. 1),
wherein the microwave probe (100) is designed for use in the method according to claim 1 element c.)(eliminating limitations a.) and b.) due to restrictions), wherein

The combined art of Wee, Bakke and Johnson are silent concerning: the microwave antenna (120) consists of a temperature-resistant metal alloy, the coaxial cable (124) comprises a temperature-resistant metal alloy and an inorganic dielectric and the window (102) is designed as a casing (112) that surrounds the microwave antenna (120), wherein the sleeve (110) is configured such that the sleeve (110) adjoins the pipe system (10) on the outside and wherein the window (102) designed as a casing (112) goes over on the side facing the coaxial cable (124) into a protective tube (132), which is connected to the sleeve (110) by way of a length-compensating element (138), the sleeve (110) at least partially surrounding the protective tube (132),

Sappok et al. teaches an advanced radio frequency probe, FIG. 2A.  The probe is designed for high temperature and high vibration use [0045].  The probe has a coaxial cable 202 connecting to an antenna in a window 205 through a connecting sleeve 204.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the design features of Sappok in the 
This method for improving the probe of Wee, Bakke and Johnson was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Sappok.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wee, Bakke, Johnson and Sappok to obtain the invention:
the microwave antenna (120) consists of a temperature-resistant metal alloy (Sappok Inconel may be used for inner conductor/antenna 206 Fig 2A), the coaxial cable (124) comprises a temperature-resistant metal alloy and an inorganic dielectric (Sappok teaches the system anticipates using high temperature components that can be near a 600°C environment [0045]) and the window (102) is designed as a casing (112) that surrounds the microwave antenna (120) (Sappok teaches using a ceramic for the surrounding tube/window 205 FIG 2A [0053]), wherein the sleeve (110) is configured such that the sleeve (110) adjoins the pipe system (10) on the outside (element 204 FIG. 2A) and wherein the window (102) designed as a casing (112) goes over on the side facing the coaxial cable (124) into a protective tube (132) (Sappok teaches the sleeve 204 connecting the casing window 205 to the coaxial cable 202), which is connected to the sleeve (110) by way of a length-compensating element (138) (the casing/window extends into the sleeve acting as a length compensating element since it is ceramic and rigid), the sleeve (110) at least partially surrounding the protective tube (132) (Sappok teaches that the sleeve extends over the casing window protective tube).
Claim 12 (Withdrawn):
Claim 15 (Previously Presented):
The combined art of Wee, Bakke, Johnson and Sappok in claim 10 make obvious a measuring system (200) for detecting deposits in a pipe system (10) of an apparatus comprising:
at least one microwave probe (100) according to claim 10 (note eliminating limitations 1 A.) 1 b.) and  10b.)) (the microwave probe of claim 10 as rejected above), at least one microwave generator (212) and at least one microwave receiver (214) (although Wee is silent concerning the source of the microwaves and a receiver unit, it is obvious that there must be one as taught by the combined art of Bakke including a wave source and equipment for registering reflected waves, page 6 line 20), the measuring system (200) being designed to carry out the method according to one of claims 1 to 9 (eliminating limitations 1a.) and 1b.), claims 1-9 are as rejected above).
The teaching of Wee teaches the combination of a probe and the method of use. 

Allowable Subject Matter
Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13 and 14 contain details of the overall physical configuration of the microwave probe that are not obvious in light of the complex details of the combined method and construction details of the parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGIS J BETSCH/Primary Examiner, Art Unit 2857